DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a flow rate measuring method comprising: generating two or more speckle images by continually imaging light scattering fluid to be measured, while defining time shorter than spatial correlation disappearance time corresponding to time in which spatial correlation between speckle patterns generated by the light scattering fluid disappears as exposure time, at a time interval shorter than the spatial correlation disappearance time; and calculating direction and speed of flow of the light scattering fluid from time variation of the speckle patterns between the two or more speckle images, wherein the speckle images are imaged by using an imaging device mounted with an area sensor and a pixel group of a part of the area sensor or by using an imaging device mounted with a line sensor. 
Independent claim 7 recites a flow rate measuring device comprising: a laser light source configured to apply a predetermined wavelength of laser light to light scattering fluid to be measured; an imaging device configured to generate two or more speckle images by continually imaging the light scattering fluid, while defining time shorter than spatial correlation disappearance time corresponding to time in which spatial correlation between speckle patterns generated by the light scattering fluid disappears as exposure time, at a time interval shorter than the spatial correlation disappearance time; and an arithmetic processing unit configured to calculate direction and speed of flow of the light scattering fluid from time variation of the speckle patterns between the two or more speckle images, wherein the speckle images are imaged by using an imaging device mounted with an area sensor as the imaging device and a pixel group of a part of the area sensor or by using an imaging device mounted with a line sensor as the imaging device. 
Independent claim 8 recites a flow rate measuring device comprising an arithmetic processing unit configured to calculate direction and speed of flow of light scattering fluid from time variation of speckle patterns between two or more speckle images by using the two or more speckle images generated by continually imaging the light scattering fluid to be measured on which a predetermined wavelength of laser light is applied, while defining time shorter than spatial correlation disappearance time corresponding to time in which spatial correlation between the speckle patterns generated by the light scattering fluid disappears as exposure time, at a time interval shorter than the spatial correlation disappearance time, wherein the arithmetic processing unit uses objects, as the two or more speckle images, imaged by using an imaging device mounted with an area sensor and a pixel group of a part of the area sensor or by using an imaging device mounted with a line sensor. 
Independent claim 9 recites a program causing a computer to implement an arithmetic processing function of calculating direction and speed of flow of light scattering fluid from time variation of speckle patterns between two or more speckle images by using the two or more speckle images generated by continually imaging light scattering fluid to be measured on which a predetermined wavelength of laser light is applied, while defining time shorter than spatial correlation disappearance time corresponding to time in which spatial correlation between the speckle patterns generated by the light scattering fluid disappears as exposure time, at a time interval shorter than the spatial correlation disappearance time, wherein the arithmetic processing function uses objects, as the two or more speckle images, imaged by using an imaging device mounted with an area sensor and a pixel group of a part of the area sensor or by using an imaging device mounted with a line sensor. 
The claimed limitations 
as recited in combination in independent claim 1, in particular 
while defining time shorter than spatial correlation disappearance time corresponding to time in which spatial correlation between speckle patterns generated by the light scattering fluid disappears as exposure time, at a time interval shorter than the spatial correlation disappearance time 
and
calculating direction and speed of flow of the light scattering fluid from time variation of the speckle patterns between the two or more speckle images, 
wherein the speckle images are imaged by using an imaging device mounted with an area sensor and a pixel group of a part of the area sensor or by using an imaging device mounted with a line sensor
as recited in combination in independent claim 7, in particular 
an imaging device configured to generate two or more speckle images by continually imaging the light scattering fluid, while defining time shorter than spatial correlation disappearance time corresponding to time in which spatial correlation between speckle patterns generated by the light scattering fluid disappears as exposure time, at a time interval shorter than the spatial correlation disappearance time 
and 
an arithmetic processing unit configured to calculate direction and speed of flow of the light scattering fluid from time variation of the speckle patterns between the two or more speckle images 
wherein the speckle images are imaged by using an imaging device mounted with an area sensor as the imaging device and a pixel group of a part of the area sensor or by using an imaging device mounted with a line sensor as the imaging device 
as recited in combination in independent claim 8, in particular 
while defining time shorter than spatial correlation disappearance time corresponding to time in which spatial correlation between the speckle patterns generated by the light scattering fluid disappears as exposure time, at a time interval shorter than the spatial correlation disappearance time 
wherein the arithmetic processing unit uses objects, as the two or more speckle images, imaged by using an imaging device mounted with an area sensor and a pixel group of a part of the area sensor or by using an imaging device mounted with a line sensor 
and 
as recited in combination in independent claim 9, in particular 
while defining time shorter than spatial correlation disappearance time corresponding to time in which spatial correlation between the speckle patterns generated by the light scattering fluid disappears as exposure time, at a time interval shorter than the spatial correlation disappearance time 
wherein the arithmetic processing function uses objects, as the two or more speckle images, imaged by using an imaging device mounted with an area sensor and a pixel group of a part of the area sensor or by using an imaging device mounted with a line sensor 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Nakao et al., JP 2018-005525, teaches a fluid analysis device that uses time variation of a laser speckle, and controls numerical aperture of the optical system used for imaging of the laser speckle (claim 1) . 
Another prior art reference, Fujii, JP 01-124437, teaches use of a line sensor for blood flow monitoring based on differences of speckle images (claims 1, 2). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular 
while defining time shorter than spatial correlation disappearance time corresponding to time in which spatial correlation between speckle patterns generated by the light scattering fluid disappears as exposure time, at a time interval shorter than the spatial correlation disappearance time 
and
calculating direction and speed of flow of the light scattering fluid from time variation of the speckle patterns between the two or more speckle images, 
wherein the speckle images are imaged by using an imaging device mounted with an area sensor and a pixel group of a part of the area sensor or by using an imaging device mounted with a line sensor
as recited in combination in independent claim 7, in particular 
an imaging device configured to generate two or more speckle images by continually imaging the light scattering fluid, while defining time shorter than spatial correlation disappearance time corresponding to time in which spatial correlation between speckle patterns generated by the light scattering fluid disappears as exposure time, at a time interval shorter than the spatial correlation disappearance time 
and 
an arithmetic processing unit configured to calculate direction and speed of flow of the light scattering fluid from time variation of the speckle patterns between the two or more speckle images 
wherein the speckle images are imaged by using an imaging device mounted with an area sensor as the imaging device and a pixel group of a part of the area sensor or by using an imaging device mounted with a line sensor as the imaging device 
as recited in combination in independent claim 8, in particular 
while defining time shorter than spatial correlation disappearance time corresponding to time in which spatial correlation between the speckle patterns generated by the light scattering fluid disappears as exposure time, at a time interval shorter than the spatial correlation disappearance time 
wherein the arithmetic processing unit uses objects, as the two or more speckle images, imaged by using an imaging device mounted with an area sensor and a pixel group of a part of the area sensor or by using an imaging device mounted with a line sensor 
and 
as recited in combination in independent claim 9, in particular 
while defining time shorter than spatial correlation disappearance time corresponding to time in which spatial correlation between the speckle patterns generated by the light scattering fluid disappears as exposure time, at a time interval shorter than the spatial correlation disappearance time 
wherein the arithmetic processing function uses objects, as the two or more speckle images, imaged by using an imaging device mounted with an area sensor and a pixel group of a part of the area sensor or by using an imaging device mounted with a line sensor. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645